Citation Nr: 0821486	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disorder.

2.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a dental disorder, and claimed to 
have resulted from treatment at a Department of Veterans 
Affairs Medical Center in Northport, New York.

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran also submitted a timely 
notice of disagreement regarding his claim for increased 
ratings for his service-connected varicose veins of his left 
and right lower extremities, and a statement of the case as 
to the matters was issued in March 2006.  However, a 
substantive appeal was not received regarding these claims, 
and the matters were not certified for appellant 
consideration.

In May 2008, the veteran was scheduled for a hearing at the 
RO before a Veterans Law Judge, but failed to report and did 
not request that the hearing be rescheduled.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed respiratory disorder is related to the 
veteran's period of active military service

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
suffered additional disability to his mouth or teeth as 
a result of VA treatment.

3.	The competent medical evidence of record preponderates 
against a finding that any currently diagnosed dental 
problem was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
a similar incident of fault on the part of VA medical 
care providers; nor is it the result of an event that 
was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.	A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5100-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.	The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for a disorder as a result of VA dental treatment 
have not been met.  38 U.S.C.A. §§  1151, 5100-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (effective prior to and after September 2, 
2004), 3.361 (2004, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  As the 
appellant's claims for service connection for a respiratory 
disorder and benefits pursuant to § 1151 are being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In an April 2003 letter, issued prior to the December 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claims.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As well, according to a July 
2006 letter from the Social Security Administration (SSA), it 
appears that, from approximately 1976 to 1996, the veteran 
was known by another name and social security number.  The 
evidence of record includes VA medical records dated during 
that time, and beyond, reflecting the veteran's other name 
and social security number.  

Furthermore, it appears that the veteran may also be 
receiving SSA disability benefits, according to a July 2003 
administrative decision indicating that he was disabled due 
to psychiatric disorders.  While records associated with the 
SSA's decision are not in the claims files, the SSA decision 
is not considered sufficient to overcome the objective 
evidence of record as to the origin of the veteran's 
respiratory disorder, or § 1151 claim for a dental disorder 
due to VA treatment.  These records would show impairment 
caused by the psychiatric disorder(s), and would not be 
probative as to onset years ago of a respiratory disorder, or 
the dental claim.  As such, VA has satisfied the duty to 
assist the veteran in the development of his claims.  The 
Board may proceed without prejudice to the appellant.

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

The veteran seeks service connection for a respiratory 
disorder.  In written statements in support of his claim he 
maintains that he was diagnosed with chronic bronchitis, but 
actually had asthma that started in Parris Island.  In his 
March 2006 substantive appeal, the veteran said that, only 
after treatment at the Mayo Clinic, did the medical community 
realize that his previously diagnosed bronchitis was actually 
asthmatic bronchitis called chronic obstructive pulmonary 
disease (COPD).  He said he would bring those private records 
to his scheduled hearing.  In a June 2006 letter, the RO 
requested that the veteran provide these records for review 
in connection with his claim.  The veteran did not respond to 
the RO's letter or provide the records.  He submitted a 
February 2000 supplement to the Mayo Clinic Health Letter, 
and a July 2002 issue of that newsletter, that address COPD 
and asthma, respectively. 

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. 

The evidence of record reflects that, in October 1969, when 
examined for enlistment into service, the veteran's lungs and 
chest were normal and he was found qualified for enlistment.  
Service treatment records show that, in November 1969, the 
veteran was treated for an upper respiratory infection and, 
in February 1970, he complained of having chest pain for two 
months.  His lungs were clear and results of a chest x-ray 
were within normal limits.  A normal diagnosis was rendered.  
In September 1971, the veteran complained of a chronic 
problem with chest tightness.  It was noted that he had a 
history of being an exceptionally heavy smoker and reported 
that he smoked two packs of cigarettes a day.  When examined 
for release from active duty in September 1971, neither a 
chest nor a lung abnormality was noted.

Post service, VA and private medical records and examination 
reports, dated from 
1978 to 2007, are associated with the claims file.  When 
hospitalized by VA in May 1978 for an unrelated ailment, the 
veteran was described as in good general condition and 
examination findings were essentially within normal limits 
aside from the disorder to be treated.

In November 1982, the veteran was seen in the VA outpatient 
clinic and complained of a burning sensation in the lower 
bronchial area.  He had a productive cough with fever and 
chills.  A diagnosis was not rendered.  In January 1986, he 
reported having a coughing spell that caused his belly button 
to pop out.

VA outpatient records, dated in November 1990, reflect that 
the veteran had a thirty year history of smoking cigarettes, 
and was seen for a three or four week history of bronchitis.  
It was noted that he had asthmatic bronchitis yearly.  The 
clinical assessment included possible COPD and asthma.  Also 
in November 1990, VA hospitalized him for treatment of an 
umbilical hernia for several years.  A history of chronic 
bronchitis was noted.  Due to his history of bronchitis and 
chest pain, the surgery was cancelled and a stress test was 
advised.  The final diagnoses included asthmatic bronchitis.   

In May 1992, a VA outpatient record shows that the veteran 
was diagnosed with an upper respiratory infection/bronchitis, 
and advised to stop smoking.  A September 1996 VA outpatient 
record reflects the veteran's complaint of shortness of 
breath, chest congestion, and coughing.  He had no chills or 
fever and the assessment was bronchitis.  

An April 2001 record indicates that the veteran complained of 
head and chest congestion, had a history of asthma, and was a 
smoker.  An upper respiratory infection was diagnosed.

In June 2003, the veteran, who was 56 years old, underwent a 
pulmonary examination in the VA outpatient clinic.  According 
to this record, he had a history of asthmatic bronchitis and 
results of pulmonary function tests showed mild obstructive 
and restrictive lung disease.  Results of a computed 
tomography (CT) of the chest showed a small nodule in the 
middle lobe.  He was a smoker for 25 pack years.  Upon 
examination, the clinical assessment was asthmatic bronchitis 
with a tiny nodule in the middle lobe.  He was advised to 
stop smoking. 

In June 2007, the veteran underwent VA examination.  
According to the examination report, and an Addendum, the 
examiner reviewed the veteran's medical records.  The veteran 
said he started to smoke while in service and continued to do 
presently.  He currently smoked about three to four 
cigarettes a week, the last one being that morning, and said 
he smoked due to anxiety.  It was noted that the veteran was 
treated for an upper respiratory infection while at Parris 
Island in November 1969, and for chest tightness, bronchitis, 
and wheezing in 1971 when he smoked four (two?) packs of 
cigarettes daily and was instructed to cut down.  When 
examined for discharge from service in 1971, a respiratory 
ailment was not noted and his respiratory examination was 
within normal limits.  It was also noted that the veteran 
underwent a VA pulmonary examination in June 2003 when 
results of pulmonary function tests revealed a mild 
obstructive defect and the diagnosis was asthmatic 
bronchitis.  

The veteran currently complained of an intermittent 
productive cough with clear, yellow sputum production.  He 
denied hemoptysis and had anorexia.   He had dyspnea only on 
exertion when the weather was humid.  Results of a chest x-
ray performed in January 2007 showed no acute pulmonary 
disease.  Upon clinical examination, the diagnosis was a 60-
year old smoking, male with diagnosed asthmatic bronchitis 
and COPD.  In the VA examiner's opinion, it was not likely 
that the veteran's treatment for his respiratory ailments in 
service was related to his current diagnosis.  The VA 
examiner noted the veteran's documented normal discharge 
examination and said his asthmatic bronchitis and COPD were 
likely a cumulative effect of his long history of smoking.  
Results of pulmonary function tests were consistent with 
COPD.

The veteran has contended that service connection should be 
granted for a respiratory disorder.  Although the evidence 
shows that the veteran currently has respiratory disorder, 
variously diagnosed as asthmatic bronchitis and COPD, no 
competent medical evidence has been submitted to show that 
this respiratory disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that a respiratory abnormality was not noted on separation 
from service and the first post service evidence of record of 
possible COPD and asthma is from approximately 1990 that is 
nearly 20 years after the veteran's separation from service.  
More importantly, in June 2007, a VA examiner who reviewed 
the veteran's medical records and examined him, opined that 
that it was not likely that his treatment for his respiratory 
ailments in service was related to his current diagnosis.  
The examiner noted that the veteran's asthmatic bronchitis 
and COPD were likely a cumulative effect of his long history 
of smoking.  In short, no medical opinion or other medical 
evidence relating the veteran's respiratory disorder to 
service or any incident of service has been presented. 

In support of his claim that his treatment for respiratory 
problems in service caused his currently diagnosed 
respiratory disorder, the appellant would apparently point to 
general medical literature from the Mayo Clinic indicating 
that stopping smoking can make a huge difference for people 
with COPD and that asthma was not just for children. The 
Board notes, however, that these documents contain no 
specific findings pertaining to this veteran's manifestation 
of a diagnosed respiratory disorder (which was first manifest 
many years after discharge from service), notwithstanding the 
repeated medical advice to quit smoking, replete in the 
records.  As a lay person, relying on a generic medical 
treatise, the appellant is not qualified to render a medical 
opinion as to the etiology of the cause of his respiratory 
disorder.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion" (citing Sacks v. West, 
11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).

The documents supplied by the veteran simply provide 
speculative generic statements.  However, as noted above, the 
Court has held that medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the 
aforementioned documents from the Mayo Clinic source lack 
probative value in the consideration of his claim.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed respiratory disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed respiratory disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a respiratory disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
respiratory disorder is not warranted.

III.	1151 Claim

The RO received the veteran's claim for a dental disability 
due to VA treatment in March 2003.  At that time, and in his 
March 2005 notice of disagreement, he claimed dental loss due 
to (taking) prescribed VA medication without warning.  In 
March 2005, he argued that he experienced damage due to 
extended use of sertraline and its dry-mouth effects that 
severely worsened his dental condition.  He also indicated 
that in July 2002, a VA oral surgeon said his brown line 
decay was caused by excessive dry-mouth and he told her his 
prescribed Zoloft did that for over a year.  He requested 
permission to have his mouth restored and said that he was 
not worried (about receiving) about monetary compensation.   

In other written statements in support of his claim, 
including his January 2006 substantive appeal, he maintains 
that, while hospitalized at the VA medical center in 
Northport, New York, in 1982, he experienced a broken right 
upper tooth that was not repaired.  He said that his actual 
damage was incurred on November 18, 1982, during an 
anaphylactic shock reaction to intravenous medication.  He 
stated that while in a dental chair, his neurologist rushed 
in and said to the dentist "we need this man in nuclear med. 
'Stat'!"  He was discharged without the damaged front upper 
tooth repaired, and subsequently advised that he was 
ineligible for dental treatment because he was not service-
connected.  

In a written statement received in June 2006, the veteran 
said that he was hospitalized for an allergic reaction and 
that was when he initially complained to physicians about his 
broken tooth.  He was referred to the dental clinic but the 
work was not completed.  He had outpatient complaints of pain 
but was refused dental care because he was not service-
connected.  In a December 2006 signed statement, the veteran 
said he was not seeking "service connection" for dental 
damages that were incurred while he was an in-patient at the 
VA medical center in Northport, New York, and only sought 
benefits under section 1151.

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

The Board reiterates that VA received this claim in March 
2003.  As noted above, the current version of 38 U.S.C.A. § 
1151 requires evidence showing that the additional disability 
for which benefits are sought was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

Thus, for purposes of this case, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and (2) the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

Here, the veteran submitted evidence of his November 1982 VA 
hospitalization indicating that, when admitted on November 
6th for atypical complex sensory symptomatology, he had no 
known allergies.  It was subsequently discovered that he was 
allergic to the intravenous dye and CT contrast used in a CT 
of his head.  Records indicate that on November 17, 1982, he 
experienced a moderately severe allergic reaction to the 
contrast dye used to film the CT of his head, for which 
intravenous Benadryl was given.  On November 18th, it was 
noted that he had the allergic reaction, complained of a 
crack in his right upper tooth #3 crack, and requested a 
dental consultation.  A dental examination performed that day 
revealed that the veteran required dental extractions, 
restorations, and prophy, but the specific teeth requiring 
that care were not listed.  A dressing was placed on tooth 
#6.

An April 1983 VA outpatient record indicates that the veteran 
reported severe pain in the right upper jaw since his tooth 
was cracked during a CT procedure.  He was found to have a 
cavity in the right upper tooth and referred to the dental 
clinic.     

An October 1992 VA outpatient record indicates that the 
veteran complained of right throat and neck pain.  He was 
noted to have poor dentition and his teeth were in poor 
repair and broken.  A tooth infection was noted and a dental 
consultation advised.

The veteran also submitted records from the VA medical mental 
hygiene clinic (MHC), dated from November 1996 to January 
1998, indicating that his psychiatric disorder was treated 
with prescribed medications, including sertraline that, he 
noted on the September 1997 record, was Zoloft. 

VA medical records from the Northport, New York, medical 
facility indicate that in October 2001, the veteran was seen 
for complaints of sore teeth.  He was examined and referred 
to the oral surgery clinic for further evaluation.  He wanted 
a total oral evaluation and was advised that he was 
ineligible to seek any other dental treatment and to come to 
the clinic in the event of an emergency.  In November 2001, 
the veteran was seen for extraction of carious tooth #21.  

In July 2002, the veteran was seen for complaints of a lower 
right toothache for one day.  Tooth #29 was fractured to the 
level of the gingival and severely decayed and tooth #28 was 
described as a severely decayed crown.  He had extractions of 
nonrestorable carious teeth # 28 and 29 and was given 
penicillin.  A July 19, 2002 record indicates normal healing 
without swelling or infection.

However, the veteran did not supply a medical opinion in 
support of his assertions or indicate how the submitted 
treatment records indicate additional disability or 
negligence on the part of VA.

In light of the foregoing, the Board must deny the veteran's 
claim.  There is no evidence in the record to suggest that 
the veteran suffered any additional disability as a result of 
any dental or other treatment provided to him by VA.  Nor is 
there evidence that VA caused any of the veteran's tooth 
extractions or other dental conditions, that the veteran's 
conditions were due to an unforeseen event, or that VA was at 
fault or negligent in causing the conditions.  Finally, there 
is no evidence of negligence on the part of VA in the 
treatment of the veteran for his dental conditions or 
medications prescribed to treat his psychiatric disorder.

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's convictions.  As a lay person, 
however, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Washington v. Nicholson, 
Espiritu v. Derwinski, and Routen v. Brown, supra.

In this case, the probative medical evidence of record is 
against a showing that VA was careless, negligent, lacked 
proper skill, made errors in judgment, or engaged in similar 
instances of fault.  Moreover, there is no indication that 
the veteran's claimed dental conditions were the result of an 
event not reasonably foreseeable. The Board therefore finds 
that the preponderance of the evidence is against the claim, 
and that the veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 is denied.

Under the circumstances of this case, the Board finds that 
the claim on appeal must be denied.  In reaching this 
decision, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a respiratory disorder is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
dental disorder, and claimed to have resulted from treatment 
at a Department of Veterans Affairs Medical Center in 
Northport, New York, is denied




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


